Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8, filed October 6th, 2021, with respect to figures 1-4 have been fully considered and are persuasive.  The objection of figures 1-4 has been withdrawn.

Allowable Subject Matter
Claims 1-4 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 10, along with their dependent claims, are allowed for the inclusion of limitations:  
wherein a circumferential surface of the rotor is formed by an air-gap cylinder (11), which seals the rotor (10) outward in a radial direction and prevents the cooling fluid from flowing out of the rotor (10) in the radial direction, 
wherein the hollow shaft (14) has at least one radial inlet channel through which the cooling fluid can be led back into the hollow shaft (14), and 
wherein the at least one radial inlet channel of the hollow shaft (14) is arranged outside an area of the hollow shaft (14) covered by the laminated core (13) in a space enclosed by the air-gap cylinder (11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STEPHEN SCHALLER/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834